        Case 6:20-cv-00082-JRH-CLR Document 11 Filed 02/11/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT                                     .'"D
                                                                                  U.S.Di'S;:
                        FOR THE SOUTHERN DISTRICT OF GEORGIA


                                                 )                                     FES 1 1          : ■^’O

                                                 )
PAMELA SWAIN                                     )          CV620-82
                                                 )
                                                 )
vs.                                              )
                                                 )
                                                 )
HARVEY WEINSTEIN; THE WEINSTEIN )
COMPANY; ANTHONY ROBBINS; ALAN )
DERSHOWITZ; HILLARY CLINTON;    )
CENTRAL INTELLIGENCE AGENCY:                     )
DONALD TRUMP JR.; SAMSUNG;                       )
STRAIGHT TALK; TWITTER.                          )

                                  AMENDED COMPLAINT




        Throughout the past 6 years, this defendants has weaponized everything against the

plaintiff, Pamela Swain as a means of punishment from criminal convict, Haiwey Weinstein, who

has used his monetaiy resources to harass and coerce the defendant into a forced sexual

relationship. After Judge Christopher Ray dismissed the last complaint, the defendant contacted

the plaintiff with assertions to rape the plaintiff who as of August T‘, 2020, is a federal employee.

                               UPDATE OF HARASSMENT



       Just recently, the plaintiff has traced two separate events of hacking in the last year, April
2020, to CIA internet malfeasance used by Hillary Clinton for the defendant Harvey Weinstein.
The new defendant, Hillary Clinton, is actively helping convicted criminal, Weinstein, in
tracking down the women he has harassed and have accused and slandered to keep those women
unemployable. The plaintiff seeks the court to add Clinton to the defendants and ensure she has

no influence over government resources for personal use AGAINST OTHER AMERICANS TO
        Case 6:20-cv-00082-JRH-CLR Document 11 Filed 02/11/21 Page 2 of 5




 CONDUCT CRIMINAL HARASSMENT AND STALKING. The plaintiff seeks damages and

 wishes to add the Central Intelligence Agency.


        The plaintiff received notice that South Georgia bank located in Glennville, GA,the

 plaintiffs home town, on October 22,2020, was hacked and personal information taken.

 Federal laws broken:




Interstate Stalking
In 1996 Congress passed an anti-stalking law as part of the Violence Against Women Act
(VAWA). Under this law it is a federal felony to cross state lines to stalk or harass an individual
if the conduct causes fear of serious bodily injury or death to the stalking victim or to the victim's
immediate family members. It is a federal felony to stalk or harass on military or U.S. territorial
lands, including Indian country(18 U.S.C. § 2261A).

Georgia law codes in use or violated:

2015 Georgia Code
Title 16 - CRIMES AND OFFENSES
Chapter 11 - OFFENSES AGAINST PUBLIC ORDER AND SAFETY
Article 2 - OFFENSES AGAINST PUBLIC ORDER
§ 16-11-39.1 - Harassing communications.

2010 Georgia Code
TITLE 16 - CRIMES AND OFFENSES
CHAPTER 5 - CRIMES AGAINST THE PERSON
ARTICLE 7 - STALKING
§ 16-5-91 - Aggravated stalking


O.C.G.A. 16-14-9(2010)
16-14-9. Civil remedies as supplemental and not mutually exclusive


O.C.G.A. 16-6-23(2010)
16-6-23. Publication of name or identity offemale raped or assaulted with intent to commit rape


(a)It shall be unlawful for any news media or any other person to print and publish, broadcast,
televise, or disseminate through any other medium of public dissemination or cause to be printed
        Case 6:20-cv-00082-JRH-CLR Document 11 Filed 02/11/21 Page 3 of 5




and published, broadcast, televised, or disseminated in any newspaper, magazine, periodical, or
other publication published in this state or through any radio or television broadcast originating
in the state the name or identity of any female who may have been raped or upon whom an
assault with intent to commit the offense ofrape may have been made.


                                   UPDATE ON HARASSMENT




        The following actions continue to occur. Harassment on a hate thread on Kiwifarms. The

following people have mentioned that they have illegal influence over the judges and the Justice

department over this case, Hillary Clinton, Alan Dershowitz, Tony Robbins, and Donald Trump

Jr. The plaintiff wishes a gag order be placed on all defendants concerning this civil suit to not

contact the plaintiff in any way,shape, or form. Also, the plaintiff was referred to a position with

the Department ofEducation as a Education Research Scientist/Analyst(AD1730-00)to which

she is qualified and has been referred, but it appears the defendant Clinton who incessantly

harasses the plaintiff has undermined the plaintiffs ability to secure a job position.

        The plaintiff seeks to have Clinton, Dershowitz, Robbins, Weinstein, and Trump Jr.,

convicted oflawless harassment of an American citizen and restricted of any political influence

for the duration of their lives.



        The companies. Straight Talk, Samsung, and Twitter need to be sanctioned for their

compliance to abuse the plaintiff for these criminals.


        The plaintiff seeks monetary damages from these people in the amount of2 million each

from Clinton, Dershowitz, Robbins, Weinstein/The Weinstein Company, and Trump Jr, to ensure

these defendents never do this again.
Case 6:20-cv-00082-JRH-CLR Document 11 Filed 02/11/21 Page 4 of 5




                                               Pamela Swain
                                          1553 Community Rd
                                         Glennville, GA,30427
                                     Pamela swain@vahoo.com
                             Case 6:20-cv-00082-JRH-CLR Document 11 Filed 02/11/21 Page 5 of 5




                                                                                                                 FLAT RATE ENVELO
                                                                                                                 POSTAGE REQUIRE




                                                                                                 FROM:
                                 US POSTAGE
                                                       Origin: 30427
                                                       02/02/21
■ Expectec                          $7.95         ..   1236190496-05

■ Most dor
                                                                       jrictions apply).*
■ USPS Tr£                PRIORITY MAIL 2-DAY®                          destinations.
■ Limited i                                             0 Lb 1.90 Oz

      len use                                                  1006
                                                                       ired.
^uisurance doe                              02/05/21
Domestic Mail
                   EXPECTED DELIVERY DAY:                              |see the
                                                                        I
** See Internati
                                                        C065            )ns of coverage.
                   SHIP
                                                                                                               TO:
                   TO:
                     600 JAMES BROWN BLVD
                     Augusta GA 30901
FLAT
ONE RATE                  USPS TRACKING© NUMBER                                                            Ip/bhr^'^A- CoWr
                                                                                                         ^00             dn   m




TRACH                                                                       je Package Pickup,
                          ORGR R122 5926 1033 2348_^



         PS00001000014              EP14F May 2020
                                    00:121/2x91/2                  USPS.COM/PICKUP
